UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1881


ADRIAN L. MCBRIDE,

                Plaintiff - Appellant,

          v.

US BANK HOME MORTGAGE,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:15-cv-00036-GMG-RWT)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adrian L. McBride, Appellant Pro Se. Jared Matthew Tully,
FROST, BROWN & TODD, LLC, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adrian   L.    McBride    appeals   the   district     court’s     order

granting Defendant’s motion for judgment on the pleadings and

dismissing his civil action.          We have reviewed the record and

find   no   reversible    error.      Accordingly,     we   affirm   for    the

reasons stated by the district court.             McBride v. US Bank Home

Mortg., No. 3:15-cv-00036-GMG-RWT (N.D.W. Va. July 22, 2015).

We   dispense   with    oral    argument   because    the   facts   and   legal

contentions     are   adequately    presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      2